TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00540-CV


T. Christopher Robson, Appellant

v.

Garrett Gilbreath and David Gilbreath, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-04-002474, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This appeal challenges the same order as that challenged in a prior appeal numbered
03-06-00364-CV.  After the prior appeal was initially dismissed as interlocutory on August 9, 2007,
T. Christopher Robson obtained a final judgment in the trial court on August 24, 2007, and that same
day filed a motion to reinstate the prior appeal.  In an abundance of caution, on September 24, 2007,
Robson filed the notice of appeal that generated this appellate cause, challenging the same order
that is the subject of the prior appeal.  After the order at issue in both appeals became final and
appealable, we reinstated the prior appeal and, accordingly, did not require a record or briefing to
be filed in this cause number.
		On this day, we have released an opinion and judgment in the prior appellate cause. 
See Robson v. Gilbreath, No. 03-06-00364-CV (Aug. 1, 2008) (opinion by Waldrop, J.; dissenting
opinion by Patterson, J.).  As our opinion and judgment in that case dispense with all issues in this
appeal, this appeal is dismissed as moot.


						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed as Moot
Filed:   August 1, 2008